Citation Nr: 1447173	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-14 106	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for left acromioclavicular joint degenerative changes, status post rotator cuff repair, rated as noncompensable prior to July 21, 2012 and 10 percent disabling from July 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





REMAND

The Veteran had active duty service from January 1982 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  The decision granted service connection and assigned an initial noncompensable rating for a left shoulder disability and denied service connection for a right knee disability.  The Veteran timely appealed both issues.  Jurisdiction was subsequently been transferred to the RO in St. Petersburg, Florida.  

In June 2012, the Board denied service connection for a right knee disability and remanded the shoulder issue for additional development.  In January 2013, the Appeals Management Center (AMC) granted a rating of 10 percent effective July 21, 2012.  

In October 2013, the Board denied the claim for higher initial ratings.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  In an undated joint motion, the parties agreed that the Board had erred by relying on what was considered an inadequate VA examination of the Veteran's shoulder.  They sought a remand, which the Court granted in July 2014.

Specifically, the parties to the joint motion determined that a July 2012 VA examination was inadequate because the examiner did not provide an estimate of motion loss during flare-ups due to left shoulder pain.  Another VA examination is needed to comply with the July 2014 joint motion instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all pertinent medical treatment for his left shoulder disability and include an authorization for the release of private medical records.   

Based upon his response, obtain and associate any pertinent medical records with the claims folder.  Search efforts for any VA or Federal records must continue until it determined that further efforts would be futile.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.  

2.  After associating updated VA treatment records with the claims folder, schedule the Veteran for a VA examination in order to determine the current severity of his service-connected left shoulder disability.  The entire claims file, both paper and electronic versions, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The examiner must conduct all necessary testing of the left shoulder, including range-of-motion studies (measured in degrees).  The examiner must determine whether there are objective indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and these determinations must be expressed in terms of the degree of additional loss of range of motion (beyond what is shown clinically) due to these functional impairments.  The examiner must also determine whether there is functional loss of the left shoulder manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  In the functional loss assessment, the examiner must specifically note instances when these symptoms "flare-up" or when the left shoulder is used repeatedly over a period of time.  The motion lost during "flare-up" episodes must be portrayed in terms of the degree of additional loss of range of motion (beyond what is shown clinically).  In other words, the combined effect of all functional losses should be equated to additional loss of motion so that the criteria by which this disability is rated may be applied.

A complete rationale for any opinion expressed should be provided.  If the examiner cannot provide an opinion (to include estimate of motion lost as a result of all functional losses, including during "flare-up" episodes) without resort to speculation, he or she should state and explain why an answer cannot be given. 

3.  The agency of original jurisdiction (AOJ) should ensure that the examination report complies with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claim.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

